Case: 15-10847      Document: 00513564225         Page: 1    Date Filed: 06/24/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10847
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 24, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DAVID FERNANDEZ, also known as Ears,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 1:04-CR-41-7


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       David Fernandez, federal prisoner # 32964-177, appeals from the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion seeking a reduction of his
188-month sentence for possession with intent to distribute less than 50 grams
of cocaine base. That sentence is the result of a previous reduction from the
original 235-month sentence as the result of a retroactive amendment that
lowered the Guideline for crack offense. Fernandez now seeks a modification


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10847    Document: 00513564225        Page: 2   Date Filed: 06/24/2016


                                 No. 15-10847

of his sentence based on Amendment 782 to the Sentencing Guidelines, which
lowered most offense levels for any drug offenses by two points.
      Fernandez argues that the district court erred in denying his most recent
§ 3582(c)(2) motion because it did not adequately explain its consideration of
the 18 U.S.C. § 3553(a) factors, gave excessive weight to his criminal history
and relevant conduct, and did not adequately consider the other § 3553(a)
factors or his mitigating arguments.         We review for abuse of discretion a
district court’s decision whether to reduce a sentence pursuant to § 3582(c)(2).
United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
      The record shows that the district court gave due consideration to the §
3582(c) motion as a whole, considered all of the § 3553(a) factors, and
contemplated Fernandez’s mitigating arguments, including his positive post-
sentence rehabilitation efforts and the need to avoid unwarranted sentence
disparities among similarly situated defendants; thus, there is no abuse of
discretion. See Evans, 587 F.3d at 672-73 & n.11; United States v. Whitebird,
55 F.3d 1007, 1009-10 (5th Cir. 1995).
      Accordingly, the order of the district court is AFFIRMED.




                                         2